                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JACKIE LEE FISHER,

                      Petitioner,

                      v.                           CAUSE NO.: 3:18-CV-926-PPS-MGG

 WARDEN,

                      Respondent.

                                 OPINION AND ORDER

       Jackie Lee Fisher, a prisoner without a lawyer, filed a habeas corpus petition

challenging the prison disciplinary hearing (WCC 17-12-273) where a Disciplinary

Hearing Officer (DHO) at the Westville Correctional Facility found him guilty of

unauthorized possession and destruction of State property in violation of Indiana

Department of Correction policy B-215 on March 1, 2018. ECF 2 at 1, 2-1 at 12. As a

result, Fisher was sanctioned with the loss of 30 days earned credit time. Id. However,

this sanction was suspended and has not yet been imposed. ECF 2-1 at 12, 25, 26. As

such, Fisher has not yet lost earned credit time as a result of that hearing.

       A prison disciplinary hearing can only be challenged in a habeas corpus

proceeding where it results in the lengthening of the duration of confinement. Hadley v.

Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Here, because this disciplinary hearing did not

lengthen the duration of Fisher’s confinement, habeas corpus relief is not available.

Because there is no relief that he can obtain in this habeas corpus proceeding, the
petition will be denied. If, in the future, the suspended sanction is imposed, then he

may file another habeas corpus petition challenging it.

      For these reasons, the petition (ECF 2) is DENIED pursuant to Section 2254

Habeas Corpus Rule 4. The clerk is DIRECTED to close the case.

      SO ORDERED on November 26, 2018.


                                                /s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT




                                            2
